PER CURIAM.
By petition for writ of habeas corpus, Degolyer seeks review of the trial court’s order denying him bail pending appeal. Petition for writ of habeas corpus is not the proper method to seek review of the trial court’s order; the proper method is by motion. Rule 6.1S, subd. d., Florida Appellate Rules. We will construe the petition as a motion, and rule on the motion.
On authority of Rolle v. State, 314 So.2d 624 (Fla.App. 1st, 1975), jurisdiction is relinquished to the trial court with directions *519to comply with the requirements of Rule 3.691, Florida Rules of Criminal Procedure, and if bail pending appeal is denied, to enter the order denying same pursuant to said Rule and within IS days from the date hereof. The Clerk of the trial court is directed to forthwith forward a certified copy of said order to the Clerk of this Court.
BOYER, C. J., and MILLS and Mc-CORD, JJ., concur.